DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               LARRY J. ROZIER and MARILYNN ROZIER,
                             Appellants,

                                    v.

                 AFFINITY FEDERAL CREDIT UNION,
                        a federal credit union,
                               Appellee.

                              No. 4D19-518

                           [January 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus and Barry Stone, Judge; L.T. Case No.
CACE 13-21320(11).

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

   Erik W. Scharf of Scharf Appellate Group, Miami, Peter E. Berlowe and
Alan Krinzman of Assouline & Berlowe, P.A., Miami, and Owen Sokolof of
Sokolof Remtulla, LLC, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.